UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2012 ORIGINOIL, INC. (Name of registrant as specified in its charter) Nevada (State or other jurisdiction of Incorporation or organization) 5645 West Adams Boulevard Los Angeles, California (Address of principal executive offices) 333-147980 (Commission File Number) 26-0287664 (I.R.S. Employer Identification Number) (Zip Code) Registrant’s telephone number, including area code: (323) 939-6645 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events On September 25, 2012, OriginOil, Inc. (the “Company”) filed a complaint in the US District Court Central District of California against MBD Energy Limited (“MBD”) to protect its intellectual property asserting among, other things, breach of contract, conversion, fraudulent non-disclosure and unfair competition by MBD. The Company is seeking, among other things, injunctive relief, specific performance, monetary damages and attorneys’ fees. As previously disclosed, MBD, the Company’s first pilot customer, previously purchased from the Company test scale algae processing equipment as well as larger scale units. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORIGINOIL, INC. September 27, 2012 By: /s/T. Riggs Eckelberry Name: T. Riggs Eckelberry Title: Chief Executive Officer 3
